Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on June 21, 2022. Claims 2, 7-11, 15-17, 19-20, 22-24, 28-34 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24, 2, 11, 15-17, 19-20, 22-24, 28-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasteva et al. (US 2007/0114138) and further in view of S. Hebie, et al. (Intech: Rijeka, Croatia, 2016, pp. 101-130).

Regarding claim 24, Krasteva teaches a sensor (Fig. 1, chemiresistor arrangement, para. [0082], [0096]) comprising 
a sensing element (layers 3 and 4, Fig. 1 and as shown in Fig. 4a) comprising a polymer (polymer layer, Fig. 4a, polymer coating layer, para. [0010] and gold nanoparticles (gold nanoparticles (AuNP) interlinked with hexadecanedithiol molecules (HDT)). 
Krasteva teaches in Examples wherein the electrically conductive particles  of the nanocomposite material is AuHDT (para. [0096]) and therefore, fails to teach in the Examples where the sensing element comprises carbon black and that the gold nanoparticles grafted onto the carbon black wherein the gold nanoparticles grafted onto the carbon black are attached thereto via chemical bonds. 
Krasteva teaches alternatively using carbon black particles or metal-decorated carbon black particles amongst other materials as conductive particles (para. [0042]). 
Hebie discloses a survey on electrocatalytic properties of gold nanoparticles and teaches that AuNPs on carbon supports such as carbon black are beneficial in terms of surface area and good electronic conductivity over unsupported AuNPs (abstract). Hebies teaches AuNPs are used in sensor applications (p. 102, Introduction). Hebie teaches gold nanoparticles are supported on carbon black gold nanoparticles grafted onto the carbon black using BAE synthesis (p. 110, 2nd paragraph). Hebie teaches to form the Au/C, an Au precursor salt is dissolved in water at 25°C followed by the addition of KBr. Afterwards, a given amount of carbon black is added under ultrasonic homogenization for 45 min, followed by the dropwise addition of the reducing agent. Thereafter, the temperature is raised at 40°C for 2 h. Finally, metal NPs supported oncarbon black are filtered, washed with ultra pure water, and dried in an oven at 40°C for 12 h (p. 110, 2nd paragraph). It is the examiner’s position that such a procedure would result in the AuNPs attached to the carbon black via chemical bonds since AuNPs are formed in the presence of the carbon black. Additionally, Applicant’s specification at p. 28, ln 25-p. 29, ln. 6 discloses a CB-AuNP synthesis procedure comprising mixing carbon black with an Au precursor salt and then adding a reducing agent to form the composite. Therefore, as evidenced by Applicant’s specification the Au/C of Hebie includes wherein the gold nanoparticles grafted onto the carbon black are attached thereto via chemical bonds.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the AuNPs of Krasteva with the Au/C which includes gold nanoparticles grafted onto the carbon black wherein the gold nanoparticles grafted onto the carbon black are attached thereto via chemical bonds as taught by Hebie with a reasonable expectation of success of enhancing conductivity of the sensing element. Additionally, the suggestion for doing so would have been that Au/C is an especially suitable material for the conductive particle and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Kasteva and Hebie, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of metal decorated carbon black such Au/C as a conductive particle for the sensing element.
Krasteva teaches a plurality of electrodes electrically coupled to the sensing element (interdigitated electrodes (2), Fig. 1,  para. [0082], [0098], shown in contact with SL and PL Fig. 4a), 
The limitation “the plurality of electrodes configured to sense a change in a resistivity of the sensing element upon exposure to an analyte” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Krasteva is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Krasteva teaches that the sensor is a chemiresistor and that the electrical resistance is measured in dependence on the presence or absence of an analyte and that the interaction of the conductive composite material with analyte molecules present in the fluid phase leads to a change in the resistance of the conductive material. (paras. [0079] and [0081]) and therefore, the teachings of Modified Krasteva meet the limitation that the plurality of electrodes configured to sense a change in a resistivity of the sensing element upon exposure to an analyte.

Regarding claim 2, Modified Krasteva teaches the sensing element further comprises: a plurality of ligands grafted onto the gold nanoparticles (Krasteva, gold nanoparticles (AuNP) interlinked with hexadecanedithiol molecules (HDT), para. [0096]).  

Regarding claim 11, Modified Krasteva teaches an average diameter of the gold nanoparticles is greater than or equal to 2 nm and less than or equal to 50 nm (Krasteva, nanoparticles used had an average diameter in the range of from 3 nm to 6 nm, para. [0098]).    

Regarding claim 15, Modified Krasteva teaches the polymer comprises, two or more types of monomers (Krasteva, Table 2, AuHDT/PSS_PAH, PSS and PAH solutions with concentrations of 10.sup.-2 mol/l (as a monomer concentration) were obtained, para. [0105], para. [0083], listing copolymers).  

Regarding claim 16, Modified Krasteva teaches a ratio of a weight of the gold nanoparticles to a weight of the carbon black is greater than or equal to 0.1 and less than or equal to 50 (Hebie, 20 wt% Au/C, Figure 4).  

Regarding claim 17, Modified Krasteva fails to teach a ratio of a weight of the gold nanoparticles to a weight of the polymer is greater than or equal to 0.005 and less than or equal to 0.06.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore, it would have been obvious to one skilled in the art to a ratio of a weight of the gold nanoparticles to a weight of the polymer is greater than or equal to 0.005 and less than or equal to 0.06 because the sensor element will function is a predictable manner given these conditions. Moreover it would be obvious to one of ordinary skill in the art to have such a ratio since the polymer layer has a significantly higher molecular weight (Table 1).

Regarding claim 19, Modified Krasteva teaches wherein the sensing element further comprises one or more additional components (Krasteva, hexadecanedithiol molecules (HDT), para. [0096]). Modified Krasteva is silent with respect to the weight % of the final sensor element vis-à-vis the HDT and therefore fails to teach wherein the additional components make up less than or equal to 10 wt% of the sensing element. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Therefore, it would have been obvious to one skilled in the art to use less than or equal to 10 wt% water because the sensor element will function is a predictable manner given these conditions. Moreover it would be obvious to one of ordinary skill in the art to have less than 10 wt% HDT since polymer layer has a significantly higher molecular weight (Table 1).

Regarding claim 20, Modified Krasteva teaches the one or more additional components comprise a surfactant (Krasteva, hexadecanedithiol molecules (HDT), para. [0096]).  

Regarding claims 22-23,the limitations “the analyte is a gas and/or a vapor” (claim 22) and “the analyte is an organic compound” are with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Moreover, Krasteva teaches vapors of toluene, 1-propanol, 4-methyl-2-pentanone (4M2P), methanol and water with concentrations 400, 2400, and 5000 ppm (volume/volume) were measured (para.[0112]).

Regarding claim 28, Modified Krasteva teaches the plurality of ligands grafted onto the gold nanoparticles are attached thereto via chemical bonds (Krasteva, gold nanoparticles (AuNP) interlinked with hexadecanedithiol molecules (HDT), para. [0096]).  

Regarding claim 29, Modified Krasteva teaches the carbon black takes the form of a plurality of particles comprising carbon black (Hebie, Figure 4, Vulcan XC 72R carbon, which is a powdered carbon). 
 
Regarding claim 30, Modified Krasteva teaches the polymer includes one or more of poly(N-vinyl pyrrolidone), poly(ethylene glycol), poly(styrene), poly(4-vinylphenol) (Krasteva,Tables 1 and 2).  

Regarding claim 31, Modified Krasteva teaches a plurality of sensors (Krasteva, array of sensor elements, para. [0084], [0059]-[0064]) comprising the sensor of claim 24 (see rejection of claim 24 supra).  

Regarding claims 32-34, Modified Krasteva teaches the plurality of sensors are arranged in an array (paras. [0052], [0053]) but fails to teach the plurality of sensors are positioned in a repeating lattice structure (claim 32), the repeating lattice structure is a rectangular lattice (claim 33), the repeating lattice structure is a square lattice (claim 34). Generally, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a square/rectangular lattice structure shape for the array of Modified Krasteva in which a person of ordinary skill in the art would have found obvious.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasteva et al. (US 2007/0114138) and further in view of S. Hebie, et al. (Intech: Rijeka, Croatia, 2016, pp. 101-130) as applied to claim 2 above and in further view of Kim et al. (US 2005/0142030).
Modified Krasteva fails to teach the plurality of ligands comprises a thiolate functional group (claim 7), an amine functional group (claim 8), an aromatic functional group (claim 9) and a fluorinated functional group (claim 10).
However, Kim teaches that various sensors or sensor technologies have been developed in the senor array field to overcome those limitations including carbon black-polymer composites and metal nanoparticles encapsulated by molecular monolayer have been gaining interests as sensor materials to overcome the above-mentioned limitations. (para. [0005]). Kim teaches that the mixed ligand metal nanoparticle chemical sensor according to the present invention detects a change of the electrical characteristics due to a change caused by contact or interaction between a detection portion of each ligand and an analyte, wherein the change of the electrical characteristics due to the change caused by the contact or interaction between the ligand detection portion and the analyte is reversible (para. [0012]). Kim teaches the ligands grafted onto the gold nanoparticles include a thiolate functional group (paras. [0017], [0018]), an amine functional group (para. [0018]), an aromatic functional group (para. [0021] and a fluorinated functional group (para. [0021]) and that the  ligand is composed of a coupling portion that couples with a surface of the metal nanoparticle (para. [0018]). 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the nanoparticles of Modified Krasteva wherein the plurality of ligands comprises a thiolate functional group (claim 7), an amine functional group (claim 8), an aromatic functional group (claim 9) and a fluorinated functional group (claim 10) as taught by Kim because doing so would enable detection of various analytes (Kim, para. [0009]). 


Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds for rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.N. Mallya, et al. (Sensors and Actuators B: Chemical, 2014,  201, pp.308-320) discloses a chemiresistor sensing element including a composite of poly (DTCPA-co-BHTBT) with carbon black.
H.L. Zhang, et al. (Nanotechnology, 202, 13(3), pp.439-444) discloses chemical vapours adsorbed on the various nanoparticle films varied markedly and was determined by the surface functional groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699